Dismissed and Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00116-CV
____________
 
DUNG LUONG, Appellant
 
V.
 
FARMERS INSURANCE GROUP, Appellee
 

 
On Appeal from the County Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 922033
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed November 12, 2009.  On June 24, 2010, the
parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Frost, and
Seymore.